Citation Nr: 1456781	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-17 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the right ankle, also claimed as residuals of a broken right ankle.

2. Entitlement to service connection for a left hand disability, to include residuals of  a broken middle finger and knuckle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for the Veteran's osteoarthritis of the right ankle in March 2010 and denying service connection for his left hand injuries in October 2011.

The Veteran testified at a videoconference hearing in June 2012 before the DRO, and at a second hearing in December 2014, before the undersigned.  Copies of the transcripts have been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

Attempts were made to secure service treatment records (STRs) from the National Personnel Records Center (NPRC).  The NPRC responded that the records were not available and presumed destroyed in the St. Louis fire in 1973.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted in this case.  In cases where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the Veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The RO must afford the Veteran a VA examination for each of his claimed disabilities because the Veteran meets the above criteria.  He has been diagnosed with osteoarthritis in his right ankle, as evidenced by a March 2009 letter from Dr. E.E., a private radiologist; additionally, VA medical records from April 2000 indicate that the Veteran had chronic arthritic pain in his hands, which was likely due to degenerative joint disease.  Despite the lack of STRs, the Veteran has put forth evidence that his claimed disabilities manifested in service, through his own lay statements and lay statements provided by his family and former fiancée, indicating that he had been on crutches during service, and that he repeatedly spoke of having broken his ankle in service, because it ended his chances to play baseball.  Additionally, his hearing testimony, lay statements, and the June 2012 lay statement of his brother note the Veteran's injury to his hand in service.  These lay statements also indicate a possibility of a nexus between the Veteran's in-service injury and his current disability, though the evidence is by no means definitive.

Due to this, and the insufficient medical evidence in the file to make a determination, the Veteran's claims are remanded for a VA examination.

Additionally, the March 2009 letter from Dr. E.E. refers to a Dr. J.R., but the Veteran's claims file does not contain treatment records from that doctor or his practice.  Therefore, the Board believes some of the Veteran's medical records may be missing from the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by Dr. J.R.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his ankle and hand.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

2. The RO must provide the Veteran with an examination by an appropriate clinician who is qualified to give an opinion on the Veteran's right ankle disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's lay statements, found in his various Forms VA 21-4138 and in his hearing transcripts from his June 2012 DRO and December 2014 Board hearings, where he discusses his injuries in service, his career choices after service, and how his ankle currently affects his day to day life.

ii) The lay statements from the Veteran's family and former fiancée, from February 2010, May 2012, and June 2012, detailing their recollection of the Veteran's injuries in service.

iii) The March 2009 letter from the Veteran's radiologist, describing the osteoarthritis of the Veteran's right ankle.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability is related to a disease or injury in service; and whether it is at least as likely as not that osteoarthritis manifested within one year of service separation.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran with an examination by an appropriate clinician who is qualified to give an opinion on the Veteran's left hand disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's lay statements, found in his various Forms VA 21-4138 and in his hearing transcripts from his June 2012 DRO and December 2014 Board hearings, where he discusses his injuries in service and how they have affected him since.

ii) The lay statements from the Veteran's brother, dated June 2012, detailing his recollection of the Veteran's injuries in service.

iii) The VA medical records from April 2000 detailing potential arthritis in the Veteran's hands.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hand disability is related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




